Case 2:21-cr-00062-PSG Document 16 Filed 03/31/21 Page 1 of 3 Page ID #:44
      Case 2:21-cr-00062-PSG Document 16 Filed 03/31/21 Page 2 of 3 Page ID #:45



1    reasonably assure the defendant’s appearance as required and the safety or

2    any person or the community [18 U.S.C. § 3142(e)(2)].

3          The Court finds that no condition or combination of conditions will

4    reasonably assure:

5                ‫ ܈‬the appearance of the defendant as required.

6                ‫ ܈‬the safety of any person or the community.

7          The Court has considered the following:

8          (a) the nature and circumstances of the offense(s) charged, including

9          whether the offense is a crime of violence, a Federal crime of terrorism,

10         or involves a minor victim or a controlled substance, firearm, explosive,

11         or destructive device;

12         (b) the weight of evidence against the defendant;

13         (c) the history and characteristics of the defendant; and

14         (d) the nature and seriousness of the danger to any person or the

15         community.

16   See 18 U.S.C. § 3142(g) The Court also considered the Indictment and the

17   Report and Recommendation of the U.S. Pretrial Services Agency.

18         The Court bases its conclusions on the following:

19         As to risk of non-appearance:

20               ‫܈‬      Failure to appear in superior court in September 2020;

21               ‫܈‬      Use of numerous aliases and identifiers, including 5 social

22   security numbers on file;

23               ‫܈‬      Prior warrants;

24               ‫܈‬      Unverified background and bail resources unknown.

25         As to danger to the community:

26               ց      Criminal history with conduct similar to that charged in

27   the Indictment;

28               ց      Substance use/abuse history;

                                             2
      Case 2:21-cr-00062-PSG Document 16 Filed 03/31/21 Page 3 of 3 Page ID #:46



1               ց     Instant allegations.

2         It is therefore ORDERED that Defendant be detained until trial.
3    The defendant will be committed to the custody of the Attorney General
4    for confinement in a corrections facility separate, to the extent
5    practicable, from persons awaiting or serving sentences or being held in
6    custody pending appeal. The defendant will be afforded reasonable
7    opportunity for private consultation with counsel. On order of a Court
8    of the United States or on request of any attorney for the Government,
9    the person in charge of the corrections facility in which defendant is
10   confined will deliver the defendant to a United States Marshal for the
11   purpose of an appearance in connection with a court proceeding. See
12   18 U.S.C. § 3142(i).
13   Dated: March 31, 2021
14
15                                    PATRICIA DONAHUE
                                  _______________________________
16                                PATRICIA DONAHUE
                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
